         Case 1:19-cv-01133-LAS Document 120 Filed 02/20/20 Page 1 of 2




            In the United States Court of Federal Claims
                                        No. 19-1133
                                  Filed: February 20, 2020


                                       )
 DYNCORP INTERNATIONAL LLC,            )
                                       )
                Plaintiff,             )
                                       )
 v.                                    )
                                       )
 THE UNITED STATES,                    )
                                       )
                Defendant,             )
                                       )
                and                    )
                                       )
 KELLOGG, BROWN & ROOT                 )
 SERVICES, INC., VECTRUS SYSTEMS )
 CORPORATION, FLUOR                    )
 INTERCONTINENTAL, INC., and           )
 PAE-PARSONS GLOBAL LOGISTICS          )
 SERVICES, LLC,                        )
                                       )
                Defendant-Intervenors. )
                                       )


                                   SCHEDULING ORDER


       On February 10, 2020, plaintiff filed a motion to compel defendant to complete the
Administrative Record. See generally DynCorp International LLC’s Motion to Compel
Defendant to Complete the Administrative Record on Corrective Action and Memorandum in
Support Thereof and Request for Extension to Respond to Agency’s Corrective Action. On
February 19, 2020, the Court held a status conference to discuss that Motion. Consistent with
discussions held during that conference, the Court adopts the following schedule:

       1.      On or before February 27, 2020, defendant shall complete the
               Administrative Record;

       2.      On or before March 9, 2020, plaintiff shall file its Supplemental Response
               to the completed Administrative Record, if any; and
 Case 1:19-cv-01133-LAS Document 120 Filed 02/20/20 Page 2 of 2



3.   The Court shall hold a telephonic status conference on March 10, 2020, at
     3:00 p.m. (EST) regarding the above.

IT IS SO ORDERED.


                                         s/   Loren A. Smith
                                         Loren A. Smith,
                                         Senior Judge




                                     2
